Citation Nr: 1210644	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left foot skin condition, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before a Veterans Law Judge in January 2011.  A transcript of that hearing has been associated with the claims file.  Since that time this Veterans Law Judge has retired.  The Veteran was provided notice in November 2011 that the Veterans Law Judge who conducted his hearing had since retired and provided him the opportunity to testify at another hearing.  In a November 2011 response, the Veteran stated that he did not wish to appear at a hearing and asked that his case be considered based on the evidence of record.  

In a March 2011 decision, the Board denied, in part, the Veteran's claim for service connection for a left foot skin condition, to include as due to exposure to Agent Orange.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court granted the parties' September 2011 Joint Motion for Partial Remand, vacating the Board's March 2011 decision with respect to the issue of service connection for a left foot skin condition, to include as due to exposure to Agent Orange, and remanding this claim for compliance with the terms of the Joint Motion.  As the issue of service connection for testicle removal was dismissed in the Board's March 2011 decision and not raised on appeal to the Court, this issue is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for a left foot skin condition, to include as due to exposure to Agent Orange, must be remanded for further development.  

The September 2011 Joint Motion for Partial Remand instructed the Board to provide adequate reasons and bases with respect to its decision.  Specifically, the Joint Motion for Partial Remand instructed the Board to provide adequate reasons or bases with respect to whether a medical nexus opinion was warranted.  Prior to providing the adequate reasons and bases instructed in the Joint Motion for Partial Remand, the Board finds additional development must be undertaken.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records are silent for complaints, treatment, or diagnoses of any rashes on the Veteran's left foot.  A June 1966 enlistment examination reported a left leg scar.  No other references were made to the left lower extremity or for a skin disorder of the left leg/foot.  

Exposure to Agent Orange is conceded in this case, as the record supports that the Veteran served in the Republic of Vietnam from 1967 to 1968.  

Private and VA medical records reflect treatment for the Veteran's left lower extremity as early as March 1976.  A March 1976 VA outpatient treatment report diagnosed thrombophlebitis in the left calf, following an injury to the left calf in February 1976.  Subsequent private and VA medical records through October 2011 reflect treatment and diagnoses for problems with the left lower extremity including superficial venous thrombosis, deep vein thrombosis, history of blood clot, stasis ulcer secondary to venous injury to left mid calf in 1976, poor circulation of left foot, active/recurrent thrombophlebitis, stasis ulcer of left ankle, residuals of thrombophlebitis with post phlebitic syndrome, residuals of deep vein thrombophlebitis of the left lower extremity, edema and varicose veins of the left leg, dependent edema secondary to chronic venous insufficiency, chronic venous stasis ulcer, chronic venous insufficiency, peripheral vascular disease, chronic left foot pain and ulcerations, venous stasis dermatitis, and lower extremity swelling.  

An April 2009 private medical report, signed Dr. R.Y., a family care provider, indicated that the Veteran had presented with complaints of problems with his left foot and leg.  He reported that he got ulcers from time to time.  He related that he had an untreated chemical burn in 1967 to 1968 in Long Binh, Vietnam and used foot rash ointment on the burn.  The Veteran also reported that he was diagnosed with deep vein thrombosis in his left lower extremity in 1976.  The Veteran's history also noted that, after a venogram in the 1980's, his foot turned dark and ulcers formed.  The Veteran reported extravasation of dye in the left foot which left significant, chronic changes involving swelling of the foot with marked bluish discoloration of the foot.  Dr. R.Y. concluded that, "[i]n reviewing the gentleman's history, case and examination it appears likely that this is an ongoing process beginning with the burn injury, which occurred during his service in Vietnam in 67 and 68, and resulted in the long term problem now, which includes chronic edema of the left lower extremity with status dermatitis and ulcerations secondary to the post thrombolytic syndrome."

In a June 2009 statement and in her January 2011 testimony, the Veteran's wife asserted that the Veteran sustained a burn in service in 1968 and that he had not injured his leg in 1976 when he was hospitalized for thrombophlebitis, as swelling had been present even prior to this time.  She reported that the Veteran had an intermittent rash on the scar, but after he was hospitalized in 1976 with thrombophlebitis, it began to develop draining ulcers.  The Veteran's wife also reported that, after he underwent a venogram at the VA hospital in the 1980's, his condition worsened dramatically and the ulcers became more frequent and longer lasting, and his feet began to discolor at that time.  

In a June 2009 statement and in January 2011 testimony, the Veteran reported that he was assigned to straighten barrels while stationed at Long Binh in 1968, at which time, one of the barrel's contents went down his leg into his boot, and thereafter, he experienced a rash when his feet would get hot and sweaty.  The Veteran testified that he never went to sick call while he was in Vietnam and he did not mention it on his separation examination because he did not want to be extended.  He reported the rash came and went until 1976 when he got brucellosis after his blood came into contact with a wild hog and related that, two weeks later, he was working on an engine mount with his truck jacked up on blocks.  The Veteran stated that the 1976 incident where the car fell on his leg did not damage his leg in any way and that his leg was already swollen when it happened.  The Veteran reported the rash was permanent now. His representative added that his foot had blackened in the shape of a boot and stopped just below mid-calf, where a boot would have stopped.  

In considering that exposure to Agent Orange has been conceded in this case based on evidence demonstrating the active service in the Republic of Vietnam from 1967 to 1968, the statements and testimony provided by the Veteran and his wife regarding a continuity of symptoms since service, the private and VA medical records demonstrating treatment for the left lower extremity from 1976 to the present time, the April 2009 statement by Dr. R.Y., and the medical evidence of a current diagnosis of a current left foot skin condition, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that he has a current a left foot skin condition, to include as due to exposure to Agent Orange, that had its onset in service or was otherwise related to service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

The record also reflects the Veteran has had continuing treatment at VA.  Therefore, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that in October 2011, the RO denied the Veteran's claims for special monthly pension by reason of being housebound and for service connection for post traumatic stress disorder (PTSD) and chronic recurrent thrombophlebitis with post-phlebitic syndrome (claimed for both feet and left leg).  In a November 2011 letter, the Veteran was notified that his written disagreement with the October 2011 rating decision had been received and informed him of the appeals process.  As the November 2011 letter indicates that the Veteran filed a notice of disagreement (NOD) with the October 2011 rating decision, although the actual NOD is not currently associated with the record at the Board, the Board finds that the Veteran is entitled to a statement of the case (SOC) addressing the claims discussed in the NOD.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records to the present time.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should arrange for a VA examination of the Veteran to address the etiology of any currently diagnosed left foot skin condition.  The claims file, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  The examiner is to also note that exposure to Agent Orange is conceded in this case, as the record supports that the Veteran served in the Republic of Vietnam from 1967 to 1968.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current left foot skin condition?  Please specify the diagnosis.

(b).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left foot skin condition:  (1) was incurred during his period of active service from June 1966 to February 1970; or (2) is otherwise related to or was caused by a period of qualifying military service, to include exposure to Agent Orange during his service in the Republic of Vietnam.  (Please note, the Veteran is competent to attest to a continuity of any lay-observable symptoms since his active service, including the rash on his leg, and any incidents which may have occurred during active service).  

(c).  In explaining the rationale for his/her opinion, the examiner is also asked to comment on the April 2009 statement by Dr. R.Y. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification of the time and location of the VA examination must be sent to the Veteran and his representative and must be included in the claims folder; and it must also reflect that it was sent to the Veteran's most recent address of record.  If the correspondence is returned as undeliverable, this must also be included in the claims folder.

3.  The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issues for which the Veteran filed a notice of disagreement (NOD) to the October 2011 rating decision, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect an appeal of the issue, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return this(ese) discrete issue(s) to the Board only if the Veteran files a timely substantive appeal with respect to this issue.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


